Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
In response to the previous Office action, a non-Final rejection (mailed on 06/02/2021), Applicants filed a response and amendment received on 08/19/2021.  Said amendment amended Claims 1, 6, 8 and 9.  Thus, Claims 1-15 are at issue and present for examination.  
It is noted by the Examiner that Claims 16-21 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention in the previous Office actions, a non-Final rejection (mailed on 06/02/2021).

New Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural phenomenon) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012).  See also 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
The relevant distinction is the one “between patents that claim the ‘buildin[g] block[s]’ of human ingenuity and those that integrate the building blocks into something more, thereby ‘transform[ing]’ them into a patent-eligible invention. The former ‘would risk disproportionately tying up the use of the underlying’ ideas and are therefore ineligible for patent protection. The latter pose no comparable risk of pre-emption, and therefore remain eligible for the monopoly granted under our patent laws.” See Alice Corp., 110 U.S.P.Q.2d at 1981 (quoting Mayo, 101 U.S.P.Q.2d at 1972, 1965-66).
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of the following steps: 
(1) whether the claim is directed to one of the four categories recited in §101 (process, machine, manufacture or composition of matter); 
(Revised 2A - Prong 1) do the claims recite an abstract idea (mathematical concepts, mental processes or method of organizing human activity), law of nature or natural phenomenon; 
(Revised 2A - Prong 2) do the claims recite additional elements that integrate the judicial exception into a practical application; and 
(2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception.
Question 1: Yes; the claims are directed to a composition of matter.
Question 2A – Prong 1:  Yes, the claims recite a natural phenomenon, namely, a naturally occurring composition comprising a Neisseria meningitidis Cas9 (NmeCas9) enzyme and a guide RNA (gRNA) sequence, wherein said gRNA lacks a transactivating CRISPR RNA (tracrRNA) sequence.
Question 2A – Prong 2:  No, the claims do not recite anything additional which integrate the naturally occurring composition into a practical application.  It is noted that the discovery of the tracrRNA-independent nature of the NmeCas9 ssDNA cleaving activity (see pg. 43-46 of the instant specification) further substantiate that there is nothing in the claims which differentiates the claimed composition from this naturally occurring NmeCas9 in terms of structure and/or function as NmeCas9 naturally comes in contact with crRNA without tracrRNA and still can function.  Thus, there is ultimately nothing in the claims which amounts to significantly more or significantly different from that found in nature.  Even for the claims 13-15 which recite that specific lengths of a linker comprised in ssDNA, the overall structure of the claimed ssDNA is not different from naturally occurring ssDNAs because both must meet the structural requirements of the naturally occurring NmeCas9 for the function/activity of the NmeCas9.  
Question 2B:  As noted in answering that of 2A – Prong 2 above, there is nothing in the claims which amounts to significantly more in terms of structure and/or function and the claims read on naturally occurring compositions.  Thus, the claims are drawn to a judicial exception, namely, a naturally occurring product.  

Previous Rejection(s)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


All of the previous rejections of Claims 6, 8, 9 and 13-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint withdrawn by virtue of Applicants’ amendment.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The previous rejection of Claims 1-10 and 13-15 under 35 U.S.C. § 103 as being unpatentable over Syksnys et al. (WO 2013/142578 A1, see IDS) in view of Doudna et al. (WO 2015/089277 A1, see IDS) and Sontheimer et al. (US 2014/0349405, previously cited in the office action dated 02/25/2021), and KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007), is maintained.
The previous rejections under this statute is reiterated for Applicants’ convenience below.
The instant claims are drawn to a composition comprising a Neisseria meningitidis Cas9 (NmeCas9) enzyme and a guide RNA (gRNA) sequence, wherein said gRNA lacks a transactivating CRISPR RNA (tracrRNA) sequence.
Syksnys et al. teach a composition (complex) of Cas9 enzyme and a guide RNA sequence, in this case crRNA, lacking tracrRNA (note: guide RNA is defined in the art as a crRNA-tracrRNA chimera, where the crRNA is the targeting portion) (claim 39; "An isolated Cas9-crRNA complex from CRISPR3/Cas system of Streptococcus nd and 3rd paragraphs on page 14).  The crRNA comprises at least one complementary region to said PAM in SEQ ID NO: 37 because it has “(+)” notation in Table 1 to note that SEQ ID NO: 37 is complementary to crRNA (see lines 5-6 of the 2nd paragraph on page 19).  
Syksnys et al. do not teach (1) Neisseria meningitidis Cas9 (NmeCas9 hereafter); (2) gRNA which is 17 nucleotides; and (3) a linker which is 4 nucleotides. 
Doudna et al. teach that Cas9 orthologs are as follows...Nme (Neisseria meningitides), which would inherently have an intact HNH domain (see paragraphs [00225] and [00499]).  Doudna et al. further teach that single guide nucleic acid (i.e., sgRNA) can have a length from about 6 bp to about 50 nucleotides (see paragraph [00178] on page 51).  Doudna et al. that single guide nucleic acid (i.e., sgRNA) can have a linker of about 3 nucleotides to about 100 nucleotides (see paragraph [00161]).  
Sontheimer et al. teach NmCas9 from Neisseria meningitidis that has distinct targeting requirements which are less likely to result in off-target effects.  Furthermore, unlike SpCas9 and StCas9. NmCas9 can function with crRNAs that are embedded within longer unprocessed precursors, indicating that NmCas9 can accommodate a greater range of targeting crRNA structures and functionalities (see paragraph [0005])
Therefore, it would have been obvious for a person of ordinary skill in the art (POSITA) at the time of filing to substitute Streptococcus thermophiles Cas9 with NmeCas9 to form a complex with crRNA lacking tracrRNA as taught by Syksnys et al. Neisseria meningitidis that has distinct targeting requirements which are less likely to result in off-target effects. Furthermore, unlike SpCas9 and StCas9. NmCas9 can function with crRNAs that are embedded within longer unprocessed precursors, indicating that NmCas9 can accommodate a greater range of targeting crRNA structures and functionalities (see paragraph [0005]).  As discussed in KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007), it is considered obvious to combine prior art elements known to be used in equivalent fields of endeavor together into a single combination.  The references clearly show that the claimed composition comprising Cas9, and a guide were known to be used in equivalent fields of endeavor; thus, it is considered obvious to combine them together.  Furthermore, a POSITA would have had a reasonable expectation of success to make and use such composition because all of the required biochemical reagents, enzymes and guide RNAs were rampantly used in the field of Cas9/CRISPR technology as evidenced by references of Syksnys et al., Doudna et al., and Sontheimer et al. prior to the filing of the instant application.  For the reasons provided herein, the invention as claimed is prima facie obvious over the combined teachings of the prior art.

Claims 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Syksnys et al. (WO 2013/142578 A1, see IDS) in view of Doudna et al. (WO 2015/089277 A1, see IDS) and Sontheimer et al. (US 2014/0349405, previously cited in the office action dated 02/25/2021) as applied to claims 1-10 and 13-15 above, in .
Teachings of Syksnys et al. in combination with Doudna et al. and Sontheimer et al. are as discussed above and incorporated herein.  
None alone or in combination teach wherein the crRNA sequence comprises a mutated CRISPR repeat region or which is completely absent of CRISPR repeat region.   
Cong et al. teach multiplex genome engineering using CRISPR/Cas Systems.  Cong et al. specifically teach the use of crRNA sequence which is mutated (see Figure 3A, which compares the wt crRNA sequence with mutated crRNA sequences right below denoted as m1…m17 on page 821).
Cho et al. teach targeted genome engineering in human cells with the Cas9 RNA-guided endonuclease.  Cho et al. specifically teach the use of crRNA sequence which does not have a CRISPR repeat region represented by various deletions in the mutated chimeric RNA comprising the crRNA (see Figure 2A and 2C).
Therefore, it would have been obvious for a person of ordinary skill in the art (POSITA) at the time of filing to substitute Streptococcus thermophiles Cas9 with NmeCas9 to form a complex with crRNA lacking tracrRNA as taught by Syksnys et al. and Doudna et al. optionally using various crRNAs distinctly designed based on a target sequence of interest or to test the function of such crRNAs as taught by Cong et al. and Cho et al. (italicized for added emphasis). One would have been motivated to make and use the invention as claimed because Sontheimer et al. teach NmCas9 from Neisseria meningitidis that has distinct targeting requirements which are less likely to result in off-target effects. Furthermore, unlike SpCas9 and StCas9. NmCas9 can function with crRNAs that are embedded within longer unprocessed precursors, indicating that NmCas9 can accommodate a greater range of targeting crRNA structures and functionalities (see paragraph [0005]).  As discussed in KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007), it is considered obvious to combine prior art elements known to be used in equivalent fields of endeavor together into a single combination.  The references clearly show that the claimed composition comprising Cas9, and a guide RNA, which includes crRNAs distinctly designed and modified based on a target sequence of interest or to test the function of such crRNAs, were known to be used in equivalent fields of endeavor; thus, it is considered obvious to combine them together.  Furthermore, a POSITA would have had a reasonable expectation of success to make and use such composition because all of the required biochemical reagents, enzymes and guide RNAs were rampantly used in the field of Cas9/CRISPR technology as evidenced by references of Syksnys et al., Doudna et al., Sontheimer et al., Cong et al. and Cho et al. prior to the filing of the instant application.  For the reasons provided herein, the invention as claimed is prima facie obvious over the combined teachings of the prior art.

Applicants’ Argument:
Applicants allege that Syksnys et al. fail to teach Cas9-crRNA complex lacking a tracrRNA, and all other cited references fail to remedy the deficiencies of Syksnys et al.

Examiner’s Explanation:
Contrary to Applicants’ allegation, it is clear that when Syksnys et al. want to indicate the presence of tracrRNA in complex with Cas9, they state that clearly as in their claim 43.  If Syksnys et al. desires to indicate the lack of tracrRNA, they do not state its presence in the complex (see claim 42), and as such, this is a fact rather than an assumption.  Just because Syksnys et al. may indicate that dsDNA cleavage (i.e., pSP1 plasmid) was not observed in certain situation does not indicate what they have actually claimed:  a Cas9-crRNA complex without tracrRNA as recited in claim 42, vs a Cas9-crRNA-tracrRNA complex as recited in claim 43.   For the reasons provided herein, and in the previous office action, the instant rejection is maintained.

Conclusion
Claims 1-15 are rejected for the reasons as stated above.  Applicants must respond to the objections/rejections in this Office action to be fully responsive in prosecution.
The instant Office action is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on M-F between 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (5712720939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656